Citation Nr: 9913164	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-40 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for cervical disc 
disease, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a visual 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1993.

This appeal arose from a February 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for a 
visual disability and which awarded service connection for 
cervical disc disease and headaches, each assigned a 0 
percent disability evaluation, effective September 1, 1993.  
This case was remanded for additional development by the 
Board of Veterans' Appeals (Board) in June 1997.  In April 
1998, a rating action was issued which increased the 
evaluation assigned to the service-connected cervical disc 
disease to 60 percent and which increased the evaluation 
assigned to the headaches to 10 percent.  This decision also 
continued to deny service connection for an eye disorder.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's cervical spine disc disease is manifested 
by slight limitation of bilateral rotation and normal flexion 
and extension; no paracervical tenderness or spasm; pain with 
strenuous activity; and no evidence of excess fatigability or 
incoordination.

2.  The veteran experiences six to ten incapacitating 
headaches per month.

3.  The veteran has not been shown to suffer from a visual 
disorder which can be related to his service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for cervical 
spine disc disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Codes 5286, 5293 (1998).

2.  The criteria for an increased evaluation for tension 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.20, 
Code 8100 (1998).

3.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a visual 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations 
for cervical spine disc disease and 
headaches

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).


Cervical spine disc disease

The veteran's service medical records showed that he had had 
a cervical strain in 1983, at which time he was complaining 
of pain and radiculopathy.  In 1986, degenerative joint 
disease and degenerative disc disease (DDD) were diagnosed.

A VA examination of the veteran was conducted in January 
1994.  He displayed normal range of motion of the neck, his 
deep tendon reflexes were present and no sensory loss was 
noted.  He did note pain in the left shoulder when he tried 
to abduct above 90 degrees; the remainder of the shoulder 
motion was normal.  An x-ray showed anterior osteophytes and 
anterior disc space calcification at C5-6 and 6-7, which 
indicated minor degenerative changes not unusual for age.  
The diagnosis was DDD of the cervical spine.  

The veteran was examined by VA in September 1997.  An EMG 
conducted in conjunction with this remand was consistent with 
left cervical radiculopathy with complaints of left arm 
numbness, weakness and tingling.  He continued to complain of 
neck pain, which varied in severity.  He described pain that 
radiated into the interscapular region, as well as pain, 
numbness and tingling into the left arm down to the hand.  
The objective examination found lateral rotation to 45 
degrees bilaterally (normal being 55 degrees); flexion to 30 
degrees (normal being 30 degrees); and extension to 30 
degrees (normal being 30 degrees).  He had some pain on the 
extremes of lateral rotation, with the left worse than the 
right.  There was paracervical tenderness and there was no 
evidence of spasm.  An x-ray showed some minor spurring at 
the anterior margins of C5-6 and 6-7 vertebral bodies at the 
disc margins consistent with minor aging changes in the 
cervical spine.  The examiner commented that the veteran's 
pain was worse with strenuous activities; there was no 
evidence of fatigability or incoordination.  Strength, tone 
and coordination were all essentially normal, although there 
was some diminished grip strength on the left hand.  

According to 38 C.F.R. Part 4, Code 5293 (1998), a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 100 percent disability evaluation 
would require complete bony fixation (ankylosis) of the 
cervical spine at an unfavorable angle, with marked deformity 
and involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
Part 4, Code 5286 (1998).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of the 60 percent evaluation 
currently assigned is not warranted.  Initially, it is noted 
that the veteran is currently receiving the maximum amount of 
compensation permitted under 38 C.F.R. Part 4, Code 5293 
(1998) for the residuals of intervertebral disc syndrome.  
This compensates him for his complaints of pain, slight 
limitation of motion, and for his left cervical 
radiculopathy.  However, this evidence does not show complete 
bony fixation of the cervical spine at an unfavorable angle.  
In fact, the objective evidence indicated that his flexion 
and extension were within normal limits, while his lateral 
rotation was limited by only 10 degrees bilaterally.  
Clearly, this degree of range of motion forecloses a finding 
of bony fixation.  While he did have some increased pain with 
strenuous activities, there was no evidence of excess 
fatigability or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As a consequence, it is found that the 
evaluation currently assigned adequately compensates the 
veteran for his current degree of disability.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for the service-connected cervical disc disease.


Tension headaches

The veteran's service medical records indicated that he began 
complaining of frontal headaches in 1991.  A CAT scan 
conducted that year was normal.  He was diagnosed with 
tension headaches.  A neurological examination performed in 
February 1993 was within normal limits.  In September 1993, 
he related a five year history of headaches.  The pain would 
usually occur above and behind the right eye and would 
radiate up to the top of his head.  Pain medications relieved 
the pain within an hour.  A VA examination conducted in 
January 1994 found that his nervous system was normal.  The 
diagnosis was headaches, etiology undetermined.

The veteran was examined by VA in September 1997.  During the 
neurological examination, the veteran indicated that daily 
headaches had begun in 1991.  He stated that he still 
suffered from them on a daily basis.  He usually had two 
types of headaches.  One was a daily frontal pressure-type 
headache with some occasional sharp pains behind the eyes.  
About six to ten times per month, these would develop into a 
more incapacitating throbbing headache associated with 
nausea.  At times, his vision would blur; at other times, he 
would see "squiggly" lines.  An EEG was normal.  The 
neurological examination was negative, except for some 
diminished grip strength on the left.  The impression was 
well documented history of chronic headaches of migraine 
type.  By the veteran's history, these are incapacitating six 
to ten times per month.  He indicated that some of his 
headaches are only incapacitating for a brief period; he is 
able to continue with his day by taking Motrin.

According to the applicable criteria, a 10 percent disability 
evaluation for headaches requires that there be 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 
percent evaluation requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. Part 4, Code 8100 (1998).

After a careful review of the evidence of record, it is found 
that that evidence supports an award of 30 percent, but no 
more, for the veteran's service-connected headaches.  
According to the veteran's statement, he suffers from six to 
ten incapacitating headaches per month.  He indicated that 
this situation persists each month.  Therefore, this 
satisfies the rating criteria for a 30 percent evaluation, 
which requires characteristic prostrating attacks occurring 
on average once a month over the last several months.  
However, the evidence does not justify the award of a 50 
percent disability evaluation at this time.  The evidence 
does not indicate that he suffers from very frequent 
"completely prostrating and prolonged attacks."  By the 
veteran's own admission, many of headaches are incapacitating 
for only a brief period, being relieved by medication.  While 
he does suffer from six to ten incapacitating headaches per 
month, most of his headaches do not prevent him from 
continuing with his daily routine.  Therefore, it cannot be 
argued that his headaches are completely prostrating or 
prolonged in nature.

Therefore, it is concluded that the evidence supports a 
finding of entitlement to a 30 percent disability evaluation, 
but no more, for the service-connected headaches.


II.  Service connection for an eye 
disorder

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Congenital or developmental defects and refractive error of 
the eye as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).  Service connection may be awarded to congenital or 
developmental diseases (but not defects) which are aggravated 
by service.  See VAOGCPREC 82-90, July 18, 1990.  

The veteran's service medical records indicated that his 
visual acuity corrected to 20/15 bilaterally at the time of 
the August 1967 entrance examination.  No other eye problems 
were complained of or noted.  Examinations performed in 
February 1977, April 1987 and March 1988 found that his 
corrected visual acuity was 20/20 bilaterally.  In May 1990, 
a choroidal nevus was found.  In August 1991, he complained 
of blurred vision.  The objective examination was negative.  
The diagnosis was good ocular health.  During the June 1993 
retirement examination, his corrected visual acuity was 20/20 
bilaterally.  The examination found only refractive error; 
the remainder of the examination found good ocular health.

The veteran was examined by VA in September 1997.  He 
reported no subjective complaints, although a choroidal nevus 
was present on the right eye.  His corrected visual acuity 
was 20/20 bilaterally.  Diplopia and visual field defects 
were not present.  The presence of a choroidal nevus of the 
right fundus was confirmed, although this was not interfering 
with his vision.  Nor was this nevus found to be related to 
any service-connected disorders.  The veteran stated himself 
during the examination that he was unaware of any particular 
visual disturbance related to this nevus.  A visual evoked 
responses test was normal.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence of record does 
not establish the presence of a current disability of the eye 
for which service connection can be granted.  The examination 
conducted in September 1997 noted that his ocular health was 
within normal limits.  The only conditions found were 
refractive error and a choroidal nevus of the right eye (a 
nevus is defined as any congenital lesion of the skin.  See 
Dorland's Illustrated Medical Dictionary, 27th ed., 1988).  
Moreover, the evidence does not indicate that a disease or 
injury was present in service.  Again, the only conditions 
noted in service were a refractive error and a choroidal 
nevus.  Since these conditions are congenital defects, they 
are not considered to be diseases or injuries within the 
meaning of the applicable legislation pertaining to service 
connection.  As no diseases or injuries were present in 
service, and there is no current disability for which service 
connection could be awarded, the question of a relationship 
between the two is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

An increased disability evaluation for the service-connected 
cervical disc disease is denied.

A 30 percent disability evaluation for the service-connected 
headaches is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Service connection for an eye disorder is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

